Citation Nr: 0631589	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Whether a $1000 prize from the Texas Lottery Commission was 
countable income for the purposes of nonservice-connected 
pension benefits for the 12-month annualization period from 
February 21, 1998, to February 21, 1999. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty 
from January 1953 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a  July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In May 2006, the veteran testified before the undesigned 
Veterans Law Judge. 


FINDINGS OF FACT

1. In an April 1995 rating decision, the veteran was granted 
nonservice-connected pension benefits.

2. In July 1998, the veteran was awarded a $1000 prize from 
the Texas Lottery Commission, and he obtained the value of 
the $1000 prize from the Texas Lottery Commission in 1998 as 
the money was applied to a state debt, which constitutes a 
payment of any kind from any source for the purpose of 
determining income for nonservice-connected pension benefits 
for the 12-month annualization period from February 21, 
1998, to February 21, 1999. 


CONCLUSION OF LAW

The $1000 prize from the Texas Lottery Commission in 1998 is 
countable income for the purpose of nonservice-connected 
pension benefits for the 12-month annualization period from 
February 21, 1998, to February 21, 1999.  38 U.S.C.A. 
§ 1503(a) (West 2002 & 2006); 38 C.F.R. § 3.271 (2006). 




The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  The dispute is 
over whether the veteran's $1000 prize from the Texas 
Lottery Commission is countable income for VA nonservice-
connected pension benefits during a 12-month annualization 
period, the resolution of which is dependent on the 
interpretation of 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.271, 
the statutory and regulatory provisions, pertaining to the 
determination of countable income for the purpose of 
nonservice-connected pension benefits. 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 


Countable Income 

The facts in this case are not in dispute.  

In an April 1995, the RO awarded the veteran nonservice-
connected pension benefits.  

In July 1998, the Texas Lottery Commission, Prize Payment 
Account, issued a check of $1000 to the State Office of the 
Comptroller for Public Accounts as a set off to a debt owed 
by the veteran. 

In July 2001, the RO reduced the veteran's monthly rate for 
nonservice-connected pension benefits for the 12-month 
annualization period from February 21, 1998, to February 21, 
1999, counting the $1000 prize from Texas Lottery Commission 
as income. 

Analysis

In determining annual income for nonservice-connected 
pension benefits, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived, irrespective of 
whether the waiver was made pursuant to statute, contract, 
or otherwise) shall be included. 38 U.S.C.A. § 1503(a).  
[Italics added for emphasis.]    

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271. [Italics added for emphasis.] 

The maximum rate of pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West Supp. 2006); 38 C.F.R. § 3.23 (2006).  

In VAOPGCPREC 9-95, in determining whether the inheritance 
of a life estate in real property would affect a veteran's 
pension as countable income, in a precedent opinion, the 
General Counsel interpreted the provision of annual income 
for pension purposes to include all payments of any kind 
under 38 U.S.C.A. § 1503(a).  In the precedent opinion, the 
General Counsel of VA held that § 1503 did not indicate 
whether the term "payments" referred only to delivery of 
money or whether it also encompasses delivery of real or 
personal property.  The General Counsel noted that the term 
"payment" was defined in Black's Law Dictionary 1129 (6th 
ed. 1990) as "delivery of money or its equivalent in either 
specific property or services."  The General Counsel also 
noted that in precedent opinion, VAOPGCPREC 4-89, the term 
"payment" in what is now 38 U.S.C. § 1503(a), was 
interpreted to include transactions involving both money and 
other property, and that "income" for pension purposes 
included income that the recipient may readily obtain the 
value of. 

While the record shows that the veteran did not physically 
received the $1000 prize from the Texas Lottery Commission, 
there was a transaction involving money and he did readily 
obtain the value of the $1000 prize as it was applied to 
offset a state debt. 

As payment of debt is not specifically excluded from 
countable income for the purpose of determining entitlement 
to nonservice-connected pension benefits, 38 C.F.R. § 3.272, 
as the term "payment" under 38 U.S.C.A. § 1503 is 
interpreted by the General Counsel to include the equivalent 
of delivery of money or a transaction involving money that 
the recipient may readily obtain the value of, and as the 
General Counsel's precedent opinion, interpreting the 
pertinent provision of "payment" under 38 U.S.C.A. 
§ 1503(a), is binding on VA, 38 C.F.R. § 14.507(b), the 
$1000 prize was countable income for the purpose of 
nonservice-connected pension benefits for the 12-month 
annualization period from February 21, 1998, to February 21, 
1999.


ORDER

The $1000 prize from the Texas Lottery Commission was 
countable income for the purpose of nonservice-connected 
pension benefits for the 12-month annualization period from 
February 21, 1998, to February 21, 1999, and the appeal is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


